NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on January 19, 2022. Claims 1, 7-10 are pending. Claims 1 & 8 are independent.

Allowable Subject Matter
Upon further consideration, claims 1, 7-10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20180005053 to Browning et al. (hereinafter “Browning:”) discloses a system to use submaps that 

Regarding claim 1, Browning taken singly or in combination with other prior art of record, does not disclose or teach an autonomous driving method, comprising: receiving a currently collected image sent by an unmanned vehicle, wherein the currently collected image is an image collected in a target scenario; acquiring current driving data according to the currently collected image and [[a]]one pre-trained autonomous driving model, wherein the one autonomous driving model is used to indicate a relationship between an image and driving data in at least two scenarios, and the at least two scenarios 

Regarding claim 8, Browning taken singly or in combination with other prior art of record, does not disclose or teach an autonomous driving apparatus, comprising: a processor; and a memory, ..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661